EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a call to Joel Douglas on February 8, 2021.
The application has been amended as follows: 
Claim 1, line 5, “fluid” has been replaced with --gas--.
Claim 1, line 11, “fluid” has been replaced with --gas--.
Claim 1, line 12, “fluid” has been replaced with --gas--.
Claim 10, line 7, “fluid” has been replaced with --gas--.
Claim 10, line 11, “fluid” has been replaced with --gas--.
Claim 14, line 1, “fluid” has been replaced with --gas--.
	
Reasons for Allowance
Claims 1-8, 10-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest a device adapted for a diffusion of a gas into a non-hydroponic and non-aeroponic grow medium adjacent to a root mass of a plant, as detailed by the claims. Specifically where claims 1, 10, and 17 disclose the fluid is a gas being diffused adjacent to a root mass of a plant, in light of the scope of the claims.
The prior art of record, Fenton et al. (U.S. Pub. 20160135391) teaches a similar device having a geometric shape (Figs. 2 and 4, where the device 30 is in the shape of a sphere), said geometric shape comprising a wall portion (Fig. 4 and Paragraph [0045], where there is a wall portion 31) and a cavity portion (Fig. 4, where there is a cavity 40) having, an inlet port (Fig. 4, where there is an inlet port 23), and said wall portion having a plurality of holes penetrating said wall portion for diffusing said fluid from said cavity portion to said grow medium (Paragraph [0045], where there are a plurality of holes in the wall portion 31) and said inlet port connected to at least one tube (Fig. 4 and Paragraph [0044], where there is tube 20 connected to the inlet port 23) which is connected to a source of said fluid and said fluid being in communication with said inlet port, outside the device, said cavity, said wall portion, said holes and the absorbent material with said beneficial agent and said grow medium (Paragraphs [0044-0046] and Fig. 4, where the fluid is in communication with the tube 20, inlet port 23, cavity 40, absorbent material 41, wall portion 31, holes in the wall portion, and the plant growth medium via the holes in the wall portion) and said device is located a distance from the root mass of the plant so that the grow medium is capable of absorbing said fluid and said distance providing an accumulation buffer for said fluid (Paragraph [0041], where the device is located a distance from the root mass when it is buried in the ground or in a plant pot); an absorbent material located within said cavity portion (Fig. 4, where absorbent material 41 is in the cavity 40) and said absorbent material containing a beneficial agent (Paragraph [0046], where the absorbent material 41 contains water); said fluid capable of flowing through said device through two paths the first path defined as the fluid moving from said inlet port to said cavity portion, to the absorbent material portion containing said 
The further prior art of record, Burford (U.S. Pub. 20180220603), teaches an outlet port (Fig. 3, the attachment point where tube 501 carries fluid away from geometric shape 500). However, Burford, fails to teach or suggest said cavity having a sponge portion located within said cavity portion and said sponge portion containing a beneficial agent; said fluid is an emission from a fossil fuel burning device; and the fluid is a gas being diffused adjacent to a root mass of a plant. While Burford teaches an outlet port, the combination of Fenton et al. and Burford cannot function when the fluid is a gas instead of a liquid. Fenton et al. as modified by Burford fails to cure the deficiencies of Fenton et al. noted above. 
The further prior art of record, Haiming (CN 208545189), teaches a sponge and a porous metal filter portion made from titanium dioxide located in a plant pot (Specification, page 2, lines 55-65, where Example 2 has a sponge 3 and a titanium dioxide portion 5 located in a plant pot; also see figures for sponge 3 and titanium dioxide portion 5). However, Haiming, fails to teach or suggest said fluid is an emission from a fossil fuel burning device; and the fluid is a gas being diffused adjacent to a root mass of a plant. While Haiming teaches a titanium dioxide porous filter and a sponge, the combination of Fenton et al. and Haiming fails to cure the deficiencies of Fenton et al. noted above. Specifically, the device of Haiming uses the titanium dioxide porous filter and sponge to treat wastewater (liquid) and would not function as intended when used with a gas (as the instant invention claims and as stated in the 132 Affidavit submitted by the applicant on 01/21/2021).
The further prior art of record, Wetzel et al. (U.S. Pub. 20180084732), teaches said fluid is an emission from a fossil fuel burning device (Fig. 3, where plants 26 receive C02 and gasses from the emission of fossil fuel burning devices 12). Wetzel et al. combined with Fenton et al. does not cure the deficiencies of Fenton et al. as noted above. Specifically, Wetzel et al. does not teach or suggest that the super absorber of Fenton et al. could be used with a gas instead of a liquid. Therefore, the gas (emission from a fossil fuel burning device) of Wetzel et al. could not be used with the device of Fenton et al.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it pertains to the current state of the art of agricultural devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642